DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-16 are allowed.
The closest prior art, US Pub. 2017/0092807, discloses a light-emitting stacked structure based on gallium nitride including a light-emitting layer, n-electrode, p-electrode, n-GaN layer and p-GaN layer.  However, the prior art differs from the present invention because the prior art fails to disclose explicitly a transition metal dichalcogenide transistor including a transition metal dichalcogenide active layer, a source electrode, a drain electrode and a gate electrode on the light-emitting stacked structure.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a transition metal dichalcogenide transistor formed on the first insulating layer, wherein the transition metal dichalcogenide transistor includes: a transition metal dichalcogenide active layer formed on the first insulating layer; a drain electrode formed on the transition metal dichalcogenide active layer; a source electrode formed on the transition metal dichalcogenide active layer; a second insulating layer formed on the transition metal dichalcogenide active layer and covering the drain electrode and the source electrode; and a gate electrode formed on the second insulating layer.
Claim 9 recites providing a semiconductor stacked structure in which a transition metal dichalcogenide active layer is formed on the first insulating layer by using MOCVD method; etching a part of a top of the first GaN layer, a part of a top of the second GaN layer, and a part of a top of the first insulating layer of the gallium nitride stacked structure using mesa etching to expose the first GaN layer; forming a first electrode on the exposed region of the first GaN layer, a second electrode on the exposed region of the second GaN layer, and a drain electrode and a source electrode which are separated from each other on the transition metal dichalcogenide active layer; forming a second insulating layer for covering the first electrode, the second electrode, the drain electrode, the source electrode, and an upper region of the semiconductor stacked structure; and forming a gate electrode on the second insulating layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-8 and 10-16 variously depend from claim 1 or 9, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 5, 2022